Citation Nr: 0020368	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder and major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to November 
1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1997 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim for service connection for 
an acquired psychiatric disorder, including posttraumatic 
stress disorder (PTSD).  Inasmuch as the RO obviously found 
that new and material evidence had been submitted to reopen a 
previously denied claim, and the fact that the Board has, as 
will be discussed below, at the outset found the existence of 
evidence on file which establishes then possibility of a 
valid claim, the question of whether the claim has been 
effectivly reopened need not to be discussed.  


FINDING OF FACT

An October 1998 VA examination report plausibly relates the 
veteran's currently demonstrated generalized anxiety disorder 
and major depression to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
generalized anxiety disorder and major depression is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of a relationship between the present 
disability and the demonstrated continuity of symptomatology 
is required unless such a relationship is one as to which a 
lay person's observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

An examination was conducted by VA in October 1998.  At that 
time, the examiners rendered an opinion that, while the 
veteran did not meet the criteria for PTSD, it was plausible 
that the stress he experienced while stationed in the war 
zone in Korea negatively impacted his coping abilities, 
making him more susceptible to generalized anxiety and 
episodes of depression.  

In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
opinion rendered by the VA examiner in October 1998, that the 
claim was plausible, renders the claim well-grounded.  



ORDER

The claim of entitlement to service connection for a 
generalized anxiety disorder and major depression is well 
grounded.  To this extent only, the appeal is granted.


REMAND

The VA has a duty to assist the veteran in developing facts 
pertinent to well-grounded claim (i.e., a claim which is not 
inherently implausible).  38 U.S.C.A. § 5107(a)( West 1991); 
38 C.F.R. §§ 3.103(a), 3.159 (1997).  This duty includes 
ordering a medical examination when indicated by the 
circumstances of the case.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board finds that an additional medical development is 
necessary for an adequate adjudication of the issue on 
appeal.  Therefore the case is remanded for the following:

1.  The RO should, with the veteran's 
assistance as needed, ascertain whether 
there are any other medical records 
(private, military or VA) pertaining to 
psychiatric treatment which have not been 
submitted.  If so, an attempt to obtain 
the records should be undertaken and all 
records obtained should be associated 
with the claims file.  To the extent that 
any attempt to obtain any missing records 
is unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of any negative 
results and afforded the opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  Following completion of the above, 
the RO should arrange for the veteran to 
be examined by a VA psychiatrist, for the 
limited purpose of determining the nature 
and etiology of his current psychiatric 
disorder.   The entire claims file and a 
copy of this Remand are to be furnished 
to the psychiatrist for review prior to 
the examination.  The physician must 
review all the medical data on file, 
particularly the opinion rendered during 
the VA examination of October 1998. The 
psychiatrist must then specifically 
address the following questions:  (1) 
what is the current and proper diagnosis 
of the veteran's psychiatric disorder; 
(2) whether the medical evidence on file 
establishes the presence of the veteran's 
current psychiatric disorder during his 
military service or during the first post 
service year; (3) if there is no medical 
evidence of a psychiatric disorder in 
service or during the first year 
thereafter, the physician should clearly 
indicate so; and (4) based on all the 
medical records and without resorting to 
speculation, the physician should 
indicate what is the approximate date of 
onset of the veteran's current 
psychiatric disorder and whether it is as 
likely as not that the veteran's current 
psychiatric disorder is the direct result 
of any of his experiences while in 
service.  If there is no medical 
possibility of a relationship between the 
veteran's experiences in service and his 
current psychiatric disorder, the 
physician should clearly and 
unequivocally indicate so.  The examiner 
should further discuss in light of 
his/her medical findings and assessment 
of all the records on file, the 
correctness or validity of the opinion 
pertaining to the veteran's psychiatric 
disorder that was rendered in connection 
with the VA examination of October 1998.  
The physician should provide a 
comprehensive report including complete 
rationale for all conclusions reached, 
particularly with respect to his/her 
opinion as to whether or not the current 
psychiatric disorder is or is not related 
to the veteran's military service.  The 
medical report generated as a result of 
this request should thereafter be 
associated with the claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The RO should ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  Remand instructions of the 
Board are neither optional nor 
discretionary.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the physician for 
correction. 38 C.F.R. § 4.2 (1999); See 
also Stegall v. West, 11 Vet.App. 268 
(1998). 

4.  Subsequently, the RO should consider 
the veteran's claim for service 
connection for a psychiatric disorder in 
light of all the evidence of record, 
including that obtained pursuant to this 
remand.  In adjudicating the claim the RO 
should take into consideration all 
applicable legal provisions and should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

5.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  He is further 
advised that he should assist the RO in 
the development of his claim, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See: 
38 C.F.R. §§ 3.158, 3.655 (1999).  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

When these actions are completed, and should the decision 
remain adverse, the veteran and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to this Board for further appellate 
consideration.  The veteran need take no action until he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 



